DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  the comma following the limitation "the adsorption apparatus according to claim 1" must be replaced by a semicolon.  Appropriate correction is required.

Claim Interpretation
Regarding claim 1, the recited "an adsorbent including particles" is not interpreted as within the scope of the claimed adsorption apparatus.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
an ozone generator configured to generate ozone using air from which moisture has been adsorbed by the adsorption apparatus; 
a reaction unit configured to cause chemiluminescence of nitrogen oxides in a sample gas using ozone generated in the ozone generator; 
a detector configured to detect an intensity of light generated by chemiluminescence in the reaction unit; and 
a measurement unit for measuring a concentration of nitrogen oxides in the sample gas, based on the intensity of light detected by the detector.

The term "ozone generator" is interpreted as being equivalent to a "means for generating ozone" because no particular structure is implied by an "ozone generator."
The term "unit" within the limitations "reaction unit" and "measurement unit" is a generic placeholder.
The term "detector" is interpreted as being equivalent to a "means for detecting" because no particular structure is implied by a "detector."
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



Claims 2, 4, and 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites the limitation "the filling portion is filled with an adsorbent in the container." It is unclear whether this limitation is intended as an intended use of the filling portion, or whether the recited adsorbent is within the scope of the claimed adsorption apparatus.
Claim 2 recites the limitation "and the filling portion is filled with an adsorbent in the container." It is unclear what is modified by the limitation "in the container."
Claim 4 recites the limitation "wherein the lid member is attached to and detached from the container by being rotated." This limitation is unclear because it appears to describe the lid member as having two contradictory orientations. The following limitation is suggested: "wherein the lid member is attachable to and detachable from the container by being rotated."

Regarding claim 7, limitation a reaction unit configured to cause chemiluminescence of nitrogen oxides in a sample gas using ozone generated in the ozone generator” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Reaction unit 8 is represented as a cartoon box in Fig. 1, and the specification does not describe any corresponding structure for the reaction unit such that it is "configured to cause chemiluminescence of nitrogen oxides in a sample gas using ozone generated in the ozone generator" Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by JP 2018-069118 A (including English abstract and computer-generated English translation; IDS).
JP 2018-069118 A was published before (10 May 2018), but within a year of, the filing date of the instant application (3 May 2019). It shares an Applicant ("SHIMADZU CORP") with the instant application ("SHIMADZU CORPORATION"), but lists different inventor names 
The instant specification teaches that "This application relates to, but does not claim priority from, JP Ser. No. JP2016-208807 filed on Oct. 25, 2016 and published as JP Pub. No. JP2018-69118 on May 10, 2018, the entire contents of which are incorporated herein fully by reference" ([0001]), page 1; italics added).
Accordingly, JP 2018-069118 A qualifies as prior art under 35 U.S.C. 102(a)(1).
Claims 1-7 of JP 2018-069118 A are substantially similar to claims 1-7 of the instant application, and Figs. 1-3 of JP 2018-069118 A are at least substantially similar to, if not identical to, Figs. 1-3 of the instant application. Accordingly, JP 2018-069118 A clearly anticipates claims 1-7 of the instant application.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by JP 54-75050 U (including supplied English translation; IDS).

    PNG
    media_image1.png
    495
    573
    media_image1.png
    Greyscale

Regarding claim 1, JP 54-75050 U discloses an adsorption apparatus (Fig. 1) comprising: 
a container (dehumidifying container 1) for storing an adsorbent including particles (dehumidifying agent 10; "such as silica gel," page 3 of translation, fifth para.), and 

wherein the flow path located inside the container has a tip with an opening formed thereon, the opening having a size which is larger than a particle diameter of the adsorbent (Fig. 1).
Regarding claim 2, JP 54-75050 U discloses that a filling portion is formed in the flow path, and the filling portion is filled with an adsorbent in the container (Fig. 1).
Regarding claim 3, JP 54-75050 U discloses a lid member (lid 3) for sealing the container, wherein the flow path is attached to the lid member (Fig. 1; page 2 of translation, fourth para.).
Regarding claim 4, JP 54-75050 U discloses that the lid member is attachable to and detachable from the container by being rotated (via screw threads 12, 13; page 2 of translation, first para.; page 6 of translation, last para., effect 4), and the flow path extends in a straight line along a rotation axis of the lid member (Fig. 1).
Regarding claim 5, JP 54-75050 U discloses that the flow path has an end on an opposite side of the opening with a vent hole (air inflow port 4) formed thereon.
Regarding claim 6, JP 54-75050 U discloses a filter (mesh member) provided inside the flow path, and configured to capture foreign matter in the gas passing through the flow path (The mesh member (8) …includes a member having a pipe attached to the inflow port (4) toward the inside of the drying chamber (14)," page 3 of translation, third para.; page 6 of translation, last para., effect 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shimadzu Corp. (JP 2001-153857 A; including supplied machine translation; IDS) in view of JP 54-75050 U.
	Regarding claim 7, Shimadzu Corp. discloses a chemiluminescence type nitrogen oxide concentration meter (Fig. 1, abstract, claim 3) comprising: 
an adsorption apparatus (housing dehumidifying agent 11, such as silica gel, [0013]); 
an ozone generator configured to generate ozone using air from which moisture has been adsorbed by the adsorption apparatus (ozone generator 12, [0014]); 
a reaction unit configured to cause chemiluminescence of nitrogen oxides (abstract) in a sample gas using ozone generated in the ozone generator (reaction tank 13, [0014]); 
a detector configured to detect an intensity of light generated by chemiluminescence in the reaction unit (optical detector 18, [0014]); and 
a measurement unit for measuring a concentration of nitrogen oxides in the sample gas, based on the intensity of light detected by the detector (gas concentration indicator 19, [0014]). 
Shimadzu Corp. does not disclose that the adsorption apparatus is "according to claim 1." It is implicit that a housing contains dehumidifying agent 11, and therefore Shimadzu Corp. discloses an adsorption apparatus comprising a container for storing an adsorbent including particles. However, Shimadzu Corp. is silent as to whether the adsorption apparatus further 
The analogous prior art of JP 54-75050 U discloses the adsorption apparatus according to claim 1, as set forth above in the rejections under 35 USC 102(a)(1), which is incorporated here by reference. Shimadzu Corp. and JP 54-75050 U both pertain to an adsorption apparatus comprising silica gel as a dehumidifying agent. The analogous prior art of JP 54-75050 U teaches that the disclosed guide tube 2 has the effect of air contacting more dehumidifying agents to further enhance the dehumidifying effect (page 6 of translation, last para., effect 5).
For the benefit of air contacting more dehumidifying agents to further enhance the dehumidifying effect, it would have been obvious to one of ordinary skill in the art at the time of the invention that the housing containing dehumidifying agent 11 of Shimadzu Corp. is the device of JP 54-75050 U.
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: JP 2018-072032 A, published on 10 May 2018, discloses a chemiluminescent nitrogen oxygen concentration meter comprising an adsorber which adsorbs moisture in air upstream of an ozone generator (Fig. 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE ADAMS/            Examiner, Art Unit 1797                                                                                                                                                                                            
/Christopher Adam Hixson/            Primary Examiner, Art Unit 1797